Oo CO ss HN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:19-cv-07966-JST Document 11 Filed 12/09/19 Page 1of1

 

 

 

 

 

 

 

 

Reset Form
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
Abante Root ing, Inc., )
ante Rooter and Plumbing, Inc y Case No: 3:19-ev-07966
Plaintiffs), =) APPLICATION FOR
Vv ) ADMISSION OF ATTORNEY
Unlocked Business Strategies. 1 ) PRO HAC VICE
nlocked Business Strategies, Inc., (CIVIL LOCAL RULE 11-3)

Defendant(s).

I, Taylor T. Smith , an active member in good standing of the bar of
Colorado , hereby respectfully apply for admission to practice pro hac vice in the
Northern District of California representing: Plaintiff Abante Rooter and Plumbing, Inc. in the
above-entitled action. My local co-counsel in this case is Steven L. Weinstein an.

 

attorney who is a member of the bar of this Court in good standing and who maintains an office
within the State of California.

 

 

 

My ADDRESS OF RECORD: LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
3900 E. Mexico Ave., Suite 300 P.O. Box 27414
Denver, Colorado 80210 Oakland, California 94602

My TELEPHONE # OF RECORD: LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
(720) 907-7628 (510) 336-2181

MY EMAIL ADDRESS OF RECORD: LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
tsmith@ woodrowpeluso.com steveattorney@comcast.net

 

 

Tam an active member in good standing of a United States Court or of the highest court of
another State or the District of Columbia, as indicated above; my bar number is: 51162

A true and correct copy of a certificate of good standing or equivalent official document from said
bar is attached to this application.

l agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.

I declare under penalty of perjury that the foregoing is true and correct.

Dated: 12/06/19 Taylor T. Smith

 

APPLICANT

ORDER GRANTING APPLICATION
FOR ADMISSION OF ATTORNEY PRO HAC VICE

IT IS HEREBY ORDERED THAT the application of Taylor T. Smith is granted,
subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate

appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
designated in the application will constitute notice to the party.

 

Dated:

 

UNITED STATES DISTRICT/ MAGISTRATE JUDGE

PRO HAC VICE APPLICATION & ORDER October 2012

 

 
